Title: George Watterston to Thomas Jefferson, 8 March 1816
From: Watterston, George
To: Jefferson, Thomas


          
            
              Dear Sir,
               City of Washington March 8th 1816.
            
            So far from considering your requests troublesome, I feel no little gratification in having it in my power to comply with them. I wish you to beleive that I esteem & respect you too much to regard any little service I can render the man, who has been so instrumental in ameleorating the condition of mankind & contributing to the happiness of his country, as troublesome or unpleasant—
            
              I send you the epitaph you desire & beg you to accept the assurances of my respect.
              Geo. Watterston
            
          
          
            P.S. I have received the two vols of the Virginia laws & am happy to state that I was under a mistake in relation to Morris’ Accounts—
            
              G.W.
            
          
        